UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7536


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JAMES MICHAEL HARKUM,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Frederick P. Stamp, Jr., Senior District Judge. (1:03-cr-00047-FPS-RWT-2;
1:16-cv-00123-FPS-RWT)


Submitted: August 27, 2019                                   Decided: September 4, 2019


Before WILKINSON and NIEMEYER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Michael Harkum, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Michael Harkum appeals the district court’s order adopting the magistrate

judge’s recommendation and denying relief on his 28 U.S.C. § 2255 (2012) motion. We

have reviewed the record and find no reversible error.             See United States v.

Mathis,    F.3d   , , No. 16-4633, 2019 WL 3437626, at *15-16 (4th Cir. July 31, 2019);

United States v. McNeal, 818 F.3d 141, 152-53, 157 (4th Cir. 2016). Accordingly, we

affirm substantially for the reasons stated by the district court. United States v. Harkum,

Nos. 1:03-cr-00047-FPS-RWT-2; 1:16-cv-00123-FPS-RWT (N.D.W. Va. Sept. 21, 2016).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2